United States Court of Appeals
                             For the Eighth Circuit
                        ___________________________

                                No. 21-1733
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                Tracy Todd Presson

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                          Submitted: September 1, 2021
                            Filed: September 7, 2021
                                 [Unpublished]
                                 ____________

Before LOKEN, COLLOTON, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      The district court 1 imposed an 840-month prison sentence after Tracy Presson
pleaded guilty to sexually exploiting and coercing and enticing a minor. See 18

      1
      The Honorable Stephen R. Bough, United States District Judge for the
Western District of Missouri.
U.S.C. §§ 2251(a) (sexual exploitation), 2422(b) (coercion and enticement). In an
Anders brief, Presson’s counsel suggests that the district court should have permitted
Presson to withdraw his guilty plea. See Anders v. California, 386 U.S. 738 (1967).
In a pro se brief, Presson argues that he received ineffective assistance of counsel
and that the prosecutor engaged in misconduct.

       We conclude that the plea was knowing and voluntary, see Nguyen v. United
States, 114 F.3d 699, 703 (8th Cir. 1997) (explaining that a defendant’s statements
during the plea hearing carry “a strong presumption of verity”), plea counsel was not
ineffective, see id.; United States v. Trevino, 829 F.3d 668, 672 (8th Cir. 2016), and
that there is no evidence of prosecutorial misconduct, see United States v. Hunter,
770 F.3d 740, 743 (8th Cir. 2014). We have also independently reviewed the record
and conclude that no other non-frivolous issues exist. See Penson v. Ohio, 488 U.S.
75, 82–83 (1988). We accordingly affirm the judgment of the district court and grant
counsel permission to withdraw.
                            ______________________________




                                         -2-